Title: To Thomas Jefferson from David Gelston, 22 November 1802
From: Gelston, David
To: Jefferson, Thomas


          
            Sir,
             New York Novr. 22d. 1802.
          
          Your letter of the 12th instant with its enclosure I have had the honor to receive. 
          Many of the circumstances related in the anonymous communication are within my knowlege—the Gentleman therein mentioned I am acquainted with, and tho’ I feel disposed to render him all the assistance in my power, I do not think it would be prudent in me to appoint him to a more important office.—
          I am, Sir, very respectfully, your most obedient Servt.
          
            David Gelston
          
        